UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4476


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

VALENTINO LEON TUCKER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:06-cr-00042-D-2)


Submitted:    February 17, 2009             Decided:   March 30, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rudolph A. Ashton, III, Charles K. McCotter, Jr., MCCOTTER,
ASHTON & SMITH, P.A., New Bern, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Banumathi
Rangarajan,   Jennifer   May-Parker,  Assistant   United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Valentino         Leon   Tucker       appeals     his   seventy-two          month

sentence imposed following revocation of his original sentence

of probation.             Tucker pled guilty to one count of making a

material false statement in connection with the purchase of a

firearm, in violation of 18 U.S.C. § 922(a)(6) (2006), and was

sentenced to three years of probation.                         Tucker admitted each of

the alleged violations in the three motions for revocation filed

by    his    probation      officer.          Following      a    lengthy      hearing,      the

district court provided a detailed explanation for its sentence.

Tucker      timely       noted    his    appeal      and    argues     that,    for    various

reasons, his sentence is plainly unreasonable.

               This court reviews a sentence imposed upon revocation

of a defendant’s probation to determine whether the sentence is

“plainly unreasonable.”                 United States v. Moulden, 478 F.3d 652,

656    (4th       Cir.    2007).         In    determining        whether      a   probation

revocation sentence is “plainly unreasonable,” this court must

first       determine       whether        the       sentence     is    procedurally           or

substantively unreasonable.                   Id.      Although a sentencing court

must       consider      the     Chapter      Seven     policy     statements         and    the

applicable 18 U.S.C. § 3553(a) (2006) factors in fashioning its

sentence,         the    sentencing       court       retains     broad     discretion        to

revoke a defendant’s probation and impose a term of imprisonment

up    to    the    statutory       maximum.           Id.      Only    if   the    defendant

                                                 2
demonstrates that the sentence is unreasonable will this court

consider whether the sentence was “plainly unreasonable.”                         Id.

            Tucker    first     claims        that     his       seventy-two        month

sentence is unreasonable simply because it is higher than his

original advisory guidelines range of eighteen to twenty-four

months and his revocation advisory guidelines policy statement

range of fifteen to twenty-one months’ imprisonment.                             Tucker’s

sentence    was   both   procedurally         and    substantively          reasonable,

however.    The district court, in both its ruling from the bench

and   its   written   order,    provided        an    exhaustive       and       reasoned

explanation for Tucker’s sentence.                  The record shows that the

district court considered the Chapter 7 policy statements and

advisory     guidelines       range,     § 3553(a)(4)(B),              the       relevant

§ 3553(a)   factors,     Tucker’s      abysmal       performance       on    probation,

his criminal history, his original sentence of probation after

receiving a substantial assistance departure, and the arguments

of counsel in sentencing Tucker.                Thus, Tucker’s sentence was

procedurally reasonable.

            The   district    court’s        decision      to    impose      a   sentence

greater than both Tucker’s original guidelines range and the

advisory     policy      statement      range        was        also   substantively

reasonable.       Tucker     committed        multiple       Grade     C     violations

including continued drug use, refusal of drug treatment, and



                                         3
failure to submit to drug testing.                    Tucker also pled guilty to

felony sale of marijuana, a Grade A violation.

             Tucker’s       advisory       policy     statement     range       was   based

only   on    the   severity        of   the   Grade    A    violation      and    did   not

reflect his numerous Grade C violations.                     See Moulden, 478 F.3d

at 658.       Moreover, Tucker’s original sentence was based on a

substantial        assistance           departure.          See    U.S.         Sentencing

Guidelines         Manual         (“USSG”)        § 7B1.4      cmt.       n.4     (2008).

Additionally,        the     district         court    properly         considered      the

inherent breach of trust in Tucker’s conduct while on probation.

USSG ch. 7, pt. A, introductory cmt. 3(b); United States v.

Verkhoglyad, 516 F.3d 122, 130 n.6 (2d Cir. 2008).                               Finally,

Tucker      continued       his     criminal       behavior,      virtually       without

interruption, despite lenient treatment from the district court.

Accordingly,        because        Tucker’s        sentence       was     substantively

reasonable, his first claim is without merit.

             Tucker next claims that “the district court failed to

properly     analyze    sentences,         Guidelines,      policy      statements      and

sentencing disparity.”              This assertion is simply belied by the

record.

             Tucker     next       alleges     that    he    should      have    received

credit for the seven months he spent in state custody on his

federal detainer.          “A defendant shall be given credit toward the

service of a term of imprisonment for any time he has spent in

                                              4
official detention prior to the date the sentence commences.”

18    U.S.C.    § 3585(b)      (2006).     Section 3585         does   not   permit   a

district court to determine credit at sentencing.                      United States

v. Wilson, 503 U.S. 329, 334 (1992).                   Rather, only the Attorney

General, through the Bureau of Prisons, may compute credit.                         Id.

at 334-35.       Therefore, the district court was without authority

to order the Bureau of Prisons to give Tucker credit for the

time served.           Additionally, Tucker admitted that he received

some    credit    from       North    Carolina    toward     his     North    Carolina

sentences       for    the    seven    months     he    spent      waiting    for   his

probation       revocation      hearing.         Tucker     was,     therefore,     not

entitled to have credit already applied to his state sentence

counted a second time and applied to his federal sentence.                            18

U.S.C. § 3585(b).            Accordingly, the district court did not err

in failing to direct that Tucker be given credit for the seven

months he spent in state custody on the federal detainer.

               Tucker’s      fourth    argument        on   appeal     is    that   the

district court failed to consider sentencing disparities between

his    co-defendant,         Donte    Nathaniel   Johnson,       and   himself.       A

district court need not robotically tick through each subsection

of § 3553(a).         United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).           Here, the context and record establish that the

district court considered the § 3553(a) factors and found the

circumstances warranted a sentence above the advisory guidelines

                                           5
policy statement range.       Moreover, § 3553(a) seeks only to avoid

unwarranted    sentencing    disparities.         Unlike    his   co-defendant,

Tucker was initially given a sentence of probation, and as the

district    court   noted,    a     sentence     within    Tucker’s     original

advisory    guidelines      range    would     not      address   his     abysmal

performance on probation.

            Finally,   Tucker       contends     that    the   district    court

improperly punished him for the criminal conduct underlying his

revocation by relying heavily on his new felony conviction and

imposing a consecutive sentence without giving him credit for

time served.     Tucker’s claim is without merit as the court was

entitled to consider the fact that his Grade C violations were

likely to, and did, result in new felonious conduct, and the

guidelines instructed that his sentence should be consecutive to

his state sentence.      USSG §§ 7B1.3(f), 7B1.4 cmt. n.3.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument as the facts and legal

contentions are adequately detailed in the materials before the

court,   and   argument     would    not   aid    the     decisional    process.



                                                                        AFFIRMED




                                       6